Citation Nr: 0028069	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  93-22 560	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to March 
1970.  

This appeal arose from a decision of the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (the RO) in July 1992.  In an August 1995 decision, 
the Board of Veterans' Appeals (the Board) denied the 
appellant's claims of entitlement to service connection for a 
cervical spine disability and hearing loss.  The veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) was remanded to the RO.  Service 
connection was subsequently granted for PTSD, and a 100 
percent disability rating was assigned.  

In  a March 1997 decision, the United States Court of Appeals 
for Veterans Claims (the Court) the Court remanded the 
appellant's claim of entitlement to service connection for a 
cervical spine disability.  The Court affirmed the Board's 
denial of the appellant's claim for service connection for 
hearing loss.  

In February 1998, the Board remanded the appellant's claim of 
entitlement to service connection for a cervical spine 
disorder for further evidentiary development.  
The requested development was accomplished, and the 
appellant's VA claims folder was returned to the Board by the 
RO.

The record reflects that the appellant is currently in 
receipt of a 100 percent disability evaluation for post-
traumatic stress disorder.  Through his counsel in February 
1998, the appellant requested special monthly compensation.   
By rating decision dated in July 1999, entitlement to special 
monthly compensation was denied.  The record does not reflect 
that a notice of disagreement has been filed relative to the 
denial of special monthly compensation, and that issue is not 
before the Board for appellate review.  See 38 U.S.C.A. § 
7105(a).

Additional procedural history will be discussed below.



FINDING OF FACT

On September 14, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that on September 14, 2000, the 
appellant, through the office of his United States Senator, 
forwarded a signed statement indicating that he "would like 
to close [his] appeal [at] the VA."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal in a signed statement and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.




		
Barry F. Bohan
Veterans Law Judge
	Board of Veterans' Appeals


 


